Case: 20-60444     Document: 00515963163         Page: 1     Date Filed: 08/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 20-60444                      August 3, 2021
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   Ana Cecilia Santos-Perez,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 286 870


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Ana Cecilia Santos-Perez petitions for review of the dismissal by the
   Board of Immigration Appeals (BIA) of her appeal from the denial of the
   Immigration Judge (IJ) of her applications for asylum, withholding of
   removal, and protection under the Convention Against Torture (CAT). We


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60444     Document: 00515963163          Page: 2    Date Filed: 08/03/2021




                                   No. 20-60444


   review the decision of the BIA and will consider the IJ’s decision only to the
   extent it influenced the BIA. Shaikh v. Holder, 588 F.3d 861, 863 (5th Cir.
   2009). Questions of law are reviewed de novo and factual findings are
   reviewed for substantial evidence. Id. Under the substantial evidence
   standard, “[t]he alien must show that the evidence was so compelling that no
   reasonable factfinder could conclude against it.” Wang v. Holder, 569 F.3d
   531, 537 (5th Cir. 2009).
          Substantial evidence supports the BIA’s dismissal of Santos-Perez’s
   asylum and withholding of removal claims. See id. As to asylum, the BIA
   concluded that “siblings of former gang members” is not a cognizable social
   group. 8 U.S.C. § 1158(b)(1)(B)(i). The BIA has provided examples of
   evidence which could support this showing, including country condition
   reports, testimony from expert witnesses, and newspaper accounts. See
   Matter of M-E-V-G-, 26 I. & N. Dec. 227, 244 (BIA 2014). Santos-Perez did
   not submit any such evidence before the IJ and makes no meaningful
   argument to the contrary here. As Santos-Perez failed to demonstrate
   entitlement to asylum, she has also failed to demonstrate entitlement to
   withholding of removal. Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002).
          Finally, with respect to Santos-Perez’s claim for protection under the
   CAT, examination of the record does not reveal any basis for concluding that
   the BIA’s determination was not supported by substantial evidence. Zhang
   v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). Santos-Perez presented little,
   if any, evidence that she would be targeted for future torture “by or at the
   instigation of or with the consent or acquiescence of,” 8 C.F.R.
   § 1208.18(a)(1), the Guatemalan government. To the contrary, the IJ found
   there to be evidence in the record that the Guatemalan government is
   attempting to combat, not encourage or ignore, gang violence, including but
   not limited to the arrest and conviction of Santos-Perez’s own brother and
   the police’s deployment of additional resources in her neighborhood after she



                                         2
Case: 20-60444      Document: 00515963163          Page: 3    Date Filed: 08/03/2021




                                    No. 20-60444


   filed a police report. See Chen v. Gonzales, 470 F.3d 1131, 1142 (5th Cir. 2006)
   (stating that we may consider “government efforts to combat corruption or
   abuse”).
          The petition for review is DENIED.




                                          3